DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-6, 10-13, and 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a coating free of a curing agent is applied to the adhesive film, and the coating is configured to be cured by the curing agent of the adhesive film.” The originally filed specification, however, more narrowly describes “a tacky coating” that can be applied to the adhesive film and cured by the curing agent of the adhesive film. 
The specification discloses, e.g.: “In a further embodiment the present invention therefore provides a thermosetting adhesive film of the invention provided with a tacky coating.” (Specification at 3rd paragraph of p23; PGPub at [0151]). “We have now found that if a thermosetting adhesive film of the present invention is coated with a liquid, tacky resin that can be cured by the curative employed with the resin used in the film” (Specification at 4th paragraph of p23; PGPub at [0152]). “The present invention therefore provides an adhesive film or tape comprising a layer of a thermosetting film according to this invention containing one or more curing agents coated with a layer of a second tacky resin that is capable of being cured by at least one of the curing agents within the first curable resin.” (Specification at 1st full paragraph of p24; PGPub at [0153]).
Therefore, while the specification provides support to recite “a tacky coating” that can be subsequently cured with the curing agent in the adhesive film, there is no support to more broadly recite “a coating” which encompasses coatings that are not tacky, yet was not disclosed in the original filing. Dependent claims are rejected for the same reason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3, 6, 11, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,577,522. Although the claims at issue are not identical, they are not patentably distinct from each other because both describe an article comprising a curable thermosetting epoxy resin based adhesive film.
Regarding claims 1 and 3:
Claim 1 of US ‘522 discloses a curable thermosetting adhesive film which is flexible prior to cure and storage stable at room temperature, wherein the film comprises an adhesive layer comprising an elastomer/epoxy resin adduct, a core-shell material, and a curing agent; and a tacky thermosetting resin coated on the adhesive layer that can be cured by the curing agent of the adhesive film. Claim 3 of US ‘522 discloses the adhesive bonds with oily surfaces. The examiner submits the adhesive of US ‘522 has the same properties as claimed because the adhesive is otherwise the same as presently claimed.
Regarding claim 6:
See claim 1 of US ‘522.
Regarding claim 11:
Claim 1 of US ‘522 discloses a fibrous supporting layer.
Regarding claim 29:
The examiner submits the adhesive of US ‘522 has the same properties as claimed because the adhesive is otherwise the same as presently claimed.


Claims 1-4, 6, 10-13, 29, 33, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,577,523. Although the claims at issue are not identical, they are not patentably distinct from each other because both describe an article comprising a curable thermosetting epoxy resin based adhesive film.
Regarding claim 1:
Claim 1 of US ‘523 discloses an article comprising a curable thermosetting epoxy resin based adhesive film that is flexible prior to cure and storage stable, wherein the adhesive comprises an elastomer/epoxy resin adduct, core-shell material, and a curing agent; and a coating configured to be cured by the curing agent of the adhesive film. Additionally, the film forms a bond with a metal surface having a layer of about 3 g/m2 of corrosion preventive oil.
Regarding claim 2:
See claim 2 of US ‘523.
Regarding claim 3:
The examiner submits the adhesive of US ‘523 has the same properties as claimed because the adhesive is otherwise the same as presently claimed.
Regarding claim 4:
See claim 4 of US ‘523.
Regarding claim 6:
See claim 5 of US ‘523.
Regarding claim 10:
See claim 7 of US ‘523.
Regarding claim 11-13:
See claims 8-10 of US ‘523.
Regarding claim 29:
The examiner submits the adhesive of US ‘523 has the same properties as claimed because the adhesive is otherwise the same as presently claimed.
Regarding claim 33:
See claim 1 of US ‘523.
Regarding claim 36:
See claims 15-16 of US ‘523.



Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.

Applicant argues the double patenting rejections have been obviated in view of the claim amendments (p5).
The examiner respectfully disagrees and maintains the double patenting rejections for the reasons described above.

Applicant’s amendments to claim 1 overcome previous rejections based on Czaplicki (US 2011/0098382). The reference is silent with regard to “a coating free of a curing agent [that] is applied to the adhesive film, and the coating is configured to be cured by the curing agent of the adhesive film” as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787